IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                             NOS. WR-90, 224-01 & WR-90,224-02


                       EX PARTE JOJO KWASI WILSON, Applicant


                 ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                   CAUSE NOS. W15-76656-R(A) AND W16-00418-R(A)
               IN THE 265TH DISTRICT COURT FROM DALLAS COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk

of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

murder and sentenced to imprisonment for 45 years. He was also convicted of aggravated robbery

and sentenced to imprisonment for 61 years.

       On July 5, 2019, responding to the -01 application, the State submitted a request that the trial

court enter an order designating issues to gather evidence as to why defense counsel did not bring
                                                                                        WILSON - 2

Applicant to court on May 20, 2016, to respond to the State’s plea offer of 35 years (grounds one and

two), and to clarify whether the prosecutor made a 15-year plea offer (ground four). In the -02

application, after the State moved to dismiss Applicant’s initial application, he moved to abandon that

application and filed a supplemental application. This supplemental application alleges the same

grounds as in the -01 but with respect to a different conviction. No further action was taken on either

application.

       The habeas records have been properly forwarded to this Court by the district clerk pursuant

to TEX . R. APP . P. 73.4(b)(5). However, the records have been forwarded without the trial court

having acted on the State’s request in the -01 record or Applicant’s supplemental application in the

-02 record. We remand these applications to the 265th District Court of Dallas County to allow the

trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of law

on grounds one, two, and four of these applications.

       These applications will be held in abeyance until the trial court has resolved the fact issues.

The issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall be

forwarded to this Court within 120 days of the date of this order. Any extensions of time must be

requested by the trial court and shall be obtained from this Court.



Filed: September 25, 2019
Do not publish